ORDER

PER CURIAM.
Dennis W. Sanders appeals from the judgment denying his Rule 29.15 motion for post-conviction relief without an evi-dentiary hearing. He contends his trial counsel provided ineffective assistance by failing to investigate and call two witnesses who would have provided him a viable defense.
Having reviewed the briefs of the parties and the record on appeal, we conclude the motion court did not clearly err. Rule 29.15(k). An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).